Pee Cueiam.
This case is here on a direct bill of exceptions in which the only assignment of error is that the court erred in awarding a nonsuit. No proper brief of the evidence is in the bill of exceptions or made a part of the record. What purports to be a brief of the evidence contains all the evidence in extenso, both material and immaterial, and also all the testimony which the court excluded from evidence, including objections thereto and argument of counsel thereon. The judgment of the lower court must therefore be affirmed. Civil Code (1910), §§ 6140, 6141; Cunningham v. Strom, 8 Ga. App. 87 (68 S. E. 616); Albany & Northern Ry. Co. v. Wheeler, 6 Ga. App. 270 (64 S. E. 1114); Huntley Mfg. Co. v. Nixon Grocery Co., 6 Ga. App. 46 (64 S. E. 79); Bunn v. Atlantic Coast Line Railroad Co., 18 Ga. App. 66 (88 S. E. 798).

Judgment affirmed.


Wade, C. J., and George and Luke, JJ., concur.